

Exhibit 10.3
 
 


AMENDMENT NO. 4 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


AMENDMENT NO. 4 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Amendment”), dated as of April 17, 2014 among TRIMAS CORPORATION, a
Delaware corporation (“TriMas Corp.”), the subsidiaries of TriMas Corp.
identified as Sellers on Schedule I, as sellers (each, individually, a “Seller”
and collectively, the “Sellers”), and TSPC, INC., a Nevada corporation, as
purchaser (in such capacity, the “Purchaser”).
W I T N E S S E T H :
WHEREAS, TriMas Corp., the Sellers (other than the New Seller hereinafter
identified) and the Purchaser are parties to that certain Amended and Restated
Receivables Purchase Agreement dated as of December 29, 2009, as amended from
time to time (the “Agreement;” capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Agreement); and
WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:
1.    Amendments.
1.1.    Schedule I of the Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A hereto, and Martinic Engineering, Inc., a
California corporation (“New Seller”) shall become a “Seller” under the
Agreement as of March 31, 2014, and shall be bound by, and hereby agrees to
comply with, the terms, conditions provisions and obligations relating to a
Seller under the Agreement.
2.    Representations and Warranties. In order to induce the Purchaser to enter
into this Amendment and the Administrative Agent and LC Issuer to consent to the
terms hereof, each of the Sellers hereby represents and warrants to the
Purchaser, the Administrative Agent and LC Issuer as follows:
(a)    Legal Existence and Power. Such Seller is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of the state of its organization and has all requisite corporate or
limited liability company power and all material governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted except where the failure to
have such licenses, authorizations, consents and approvals would not have a
Material Adverse Effect. Such Seller is duly qualified to do business in, and is
in good standing in, every other jurisdiction in which the nature of its
business requires it to be so qualified, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect.
(b)    Entity and Governmental Authorization; Contravention. The execution,
delivery and performance by such Seller of this Amendment are within such
Seller’s corporate or limited liability company powers, have been duly
authorized by all necessary corporate or limited liability company action,
require no action by or in respect of, or filing with, any Official Body or
official



--------------------------------------------------------------------------------



Exhibit 10.3
 
 


thereof, and do not contravene, or constitute a default under, any provision of
applicable law, rule or regulation or of the Certificate of Incorporation or the
By-Laws (or other organizational documents) of such Seller or of any agreement,
judgment, injunction, order, writ, decree or other instrument binding upon the
Seller or result in the creation or imposition of any Adverse Claim on the
assets of such Seller (except those created by the Agreement and the Receivables
Transfer Agreement).
(c)    Binding Effect. The Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligation of such Seller, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).
(d)    Solvency. Such Seller is not insolvent, does not have unreasonably small
capital with which to carry on its business, is able to pay its debts generally
as they become due and payable, and its liabilities do not exceed its assets.
TriMas Corp. is, and TriMas Corp. and its Subsidiaries are, on a consolidated
basis, solvent.
(e)    Consents, Licenses, Approvals, Etc. No consents, including, without
limitation, consents under loan agreements and indentures to which any Seller or
its Affiliates are parties), licenses or approvals are required in connection
with the execution, delivery and performance by such Seller of this Amendment,
its Additional Seller Supplement, if applicable, or the validity and
enforceability against such Seller of this Amendment or its Additional Seller
Supplement, except such consents, licenses and approvals as have already been
obtained and that remain in full force and effect on the date hereof.
(f)    No Litigation. There is no pending or, to its knowledge after due
inquiry, threatened action or proceeding affecting such Seller or any of its
Subsidiaries before any Official Body that could reasonably be expected to have
a Material Adverse Effect.
3.    Conditions Precedent. This Amendment shall become effective when each of
the following conditions precedent has been satisfied:
(a)    The Administrative Agent shall have received: (i) counterparts of this
Amendment, duly executed by each of the parties hereto and consented to by the
Administrative Agent and the LC Issuer, (ii) each of the documents specified in
Section 7.02 of the Agreement, and (iii) payment of legal fees incurred in
connection with the Agreement and this Amendment; and
(b)    Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.
4.    Miscellaneous.
4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.



--------------------------------------------------------------------------------



Exhibit 10.3
 
 


4.2.    The parties hereto hereby submit to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in The City of New York for purposes of all legal
proceedings arising out of or relating to this agreement or the transactions
contemplated hereby. Each party hereto hereby irrevocably waives, to the fullest
extent it may effectively do so, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Nothing in this Section 4.2 shall affect the right of
the Purchaser to bring any other action or proceeding against any of the Sellers
or its property in the courts of other jurisdictions.
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment to the fullest extent permitted by applicable law.
4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns. The RTA Purchasers, the LC Issuer and the Administrative Agent are each
intended by the parties hereto to be third-party beneficiaries of this
Amendment.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof. Schedule
I referred to herein shall constitute a part of this Amendment and is
incorporated into this Amendment for all purposes.
4.6.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.
(Signature Page Follows)



--------------------------------------------------------------------------------



Exhibit 10.3
 
 


IN WITNESS WHEREOF, TriMas Corp., the Purchaser and the Sellers each have caused
this Amendment to be duly executed by their respective officers as of the day
and year first above written.
TRIMAS CORPORATION
 
 
 
By: /s/ Joshua A. Sherbin
 
Name: Joshua A. Sherbin
 
Title: Vice President & Secretary
 

As Sellers:
 
 
 
 
 
ARROW ENGINE COMPANY, A DELAWARE CORPORATION
LAMONS GASKET COMPANY, A DELAWARE CORPORATION
MONOGRAM AEROSPACE FASTENERS, INC., A DELAWARE
CORPORATION,
 
 
NORRIS CYLINDER COMPANY, A DELAWARE CORPORATION
RIEKE CORPORATION, AN INDIANA CORPORATION
CEQUENT PERFORMANCE PRODUCTS, INC., A DELAWARE
CORPORATION,
 
 
CEQUENT CONSUMER PRODUCTS, INC., AN OHIO
CORPORATION,
 
 
ARMINAK & ASSOCIATES, LLC, A DELAWARE LIMITED
LIABILITY COMPANY,
 
INNOVATIVE MOLDING, A CALIFORNIA CORPORATION AND
MARTINIC ENGINEERING, INC., A CALIFORNIA
CORPORATION
 
 
 
 
 
By: /s/ Joshua A. Sherbin
 
Name: Joshua A. Sherbin
 
Title: Secretary
 

As the Purchaser:
 
 
 
 
 
TSPC, INC.
 
 
 
 
By: /s/ Joshua A. Sherbin
 
Name: Joshua A. Sherbin
 
Title: Secretary
 






--------------------------------------------------------------------------------



Exhibit 10.3
 
 


Acknowledged, consented to and agreed as of the date first above written:
 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as LC Issuer and as
Administrative Agent
 
 
 
 
By: /s/ Ryan C. Tozier
Name: Ryan C. Tozier
Title: Assistant Vice President
 
 
 
 










--------------------------------------------------------------------------------



Exhibit 10.3
 
 




EXHIBIT A
SCHEDULE I
TO RECEIVABLES PURCHASE AGREEMENT


List of Sellers




Corporate Name
Address of Chief Executive Office
County
Arrow Engine Company
2301 E. Independence, Tulsa, OK 74110
Tulsa
Cequent Consumer Products, Inc.
29000-2 Aurora Road, Solon, OH 44139
Cuyahoga
Lamons Gasket Company
7300 Airport Boulevard, Houston, TX 77061
Fort Bend
Monogram Aerospace Fasteners, Inc.
3423 S. Garfield Ave., City of Commerce, CA 90040
Los Angeles
Norris Cylinder Company
1535 FM 1845 S., P.O. Box 7486, Longview, TX 75603
Gregg
Rieke Corporation
500 W. Seventh St., Auburn, IN 46706
De Kalb
Cequent Performance Products, Inc.
47774 Anchor Court West, Plymouth, MI 48170
Wayne
Arminak & Associates, LLC
1350 Mountain View Circle, Azusa, CA 91702
Los Angeles
Innovative Molding
1200 Valley House Drive, #100, Rohnert Park, CA  94928
Sonoma
Martinic Engineering, Inc.
10932 Chestnut Ave, Stanton, CA 90680
Orange








